 
Exhibit 10.1


ALTAIR EXECUTIVE EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of June 1, 2006,
by and between Altair Nanomaterials, Inc., a Nevada corporation (the “Company”),
Altair Nanotechnologies Inc., a Canadian corporation (“Parent” together with the
Company and all consolidated subsidiaries of the Parent (the “Consolidated
Company”)), and Bruce J. Sabacky (“Employee”).


 
RECITALS


A. The Company is a wholly-owned subsidiary of Parent and holds substantially
all of the operating assets of the Parent and its consolidated subsidiaries.


B. The Company desires to retain Employee as an employee of the Company subject
to the terms and conditions of this Agreement.


C. Employee desires to continue his employment with the Company subject to the
terms and conditions of this Agreement.


NOW, THEREFORE, in consideration of this Agreement and of the covenants and
conditions contained in this Agreement, the parties hereto agree as follows:
 
1. Employment; Location. The Company hereby employs Employee, and Employee
hereby accepts such employment, in Washoe County in the State of Nevada or in
such other location as may be mutually agreed between Employee and the Company.


2. Term.  The Company agrees to employ Employee, and Employee agrees to accept
employment with the Company, for the twenty-four (24) month period beginning on
the date first set forth above (the “Term”), unless this Agreement is sooner
terminated pursuant to the terms of this Agreement. If Employee’s employment
with the Company continues beyond the Term, the terms of this Agreement will
continue to govern Employee’s employment with the Company.


3. Duties. Employee’s title shall be Chief Technical Officer of the Parent.
Employee's duties shall include such duties as are specifically assigned or
delegated to Employee by the Board of Directors of the Company and/or the Board
of Directors of the Parent (either such Board of Directors, the “Board”) and
such other duties as are typically performed by an employee with the same
position as Employee. Employee acknowledges that the Board may change, increase
or decrease Employee’s title, position and/or duties from time to time its
discretion. Employee shall diligently execute his or her duties and shall devote
his full time, skills and efforts to such duties during ordinary working
hours. Employee shall faithfully adhere to, execute and fulfill all lawful
policies established from time to time by the Company.


 
1

--------------------------------------------------------------------------------

 
4. Compensation and Benefits. The Company shall pay Employee, and Employee
accepts as full compensation for all services to be rendered to the Consolidated
Company, the following compensation and benefits:


4.1 Base Salary. During the Term, the Company shall pay Employee an annual base
salary per year in an amount not less than the annual base salary in effect as
of December 31, 2005. Such annual base salary to be payable in equal
installments at least monthly by the last day of each month or at more frequent
intervals in accordance with the Company's customary pay schedule. During the
Term, the base salary of Employee shall not be reduced below the minimum
required by this Section. If Employee’s employment continues beyond the
expiration of the Term, Employee’s annual base salary shall be as mutually
agreed by the Company and Employee.


4.2 Stock Options. With respect to all options to purchase common shares of
Parent previously granted to Employee or granted during the Term (“Options”),
unless otherwise agreed in writing by Employee in Employer’s discretion, such
Option shall be (and hereby is) amended to provide that if Employee's employment
is terminated by the Company without Cause Subsequent to a Change of Control
Event pursuant to Section 7.4, all such Options shall immediately vest as of the
moment before the effective date of the Change of Control Event.


4.3 Bonus. Employee shall be eligible to receive an annual bonus equal to up to
sixty percent (60%) of Employee’s base salary as of the last day of the calendar
year to which such bonus relates upon the achievement of performance measures
mutually agreed to by Employee and the Board. Employee and the Board shall,
prior to the end of the first month of each calendar year, negotiate in good
faith with the objective of agreeing upon performance objectives and related
bonus amounts for the upcoming fiscal year. In the event that Employee and the
Board are not able to reach such a mutual agreement, the amount of any bonus
shall be in the discretion of the Board.


4.4 Additional Benefits. Employee shall be eligible to participate in, and be
subject to, the Company's employee benefit plans for, and policies governing,
employees, if and when any such plans and policies may be adopted, including,
without limitation, bonus plans, pension or profit sharing plans, incentive
stock plans, and those plans and policies covering life, disability, health, and
dental insurance in accordance with the rules established in the discretion of
the Board for individual participation in any such plans and policies as may be
in effect from time to time.


4.5 Vacation, Sick Leave, and Holidays. Beginning on the date hereof, Employee
shall be entitled to vacation, sick leave and holidays at full pay in accordance
with the Company's policy. Employee shall not be paid for any unused sick leave
for which he has been credited.


4.6 [intentionally omitted]


 
2

--------------------------------------------------------------------------------

 
4.7 Deductions. The Company shall have the right to deduct from the compensation
due to Employee hereunder any and all sums required for social security and
withholding taxes and for any other federal, state or local tax or charge which
may be hereafter enacted or required by law as a charge on compensation of
Employee.


5. Business Expenses. The Company shall promptly reimburse Employee for all
reasonable out-of-pocket entertainment and business expenses he incurs in
fulfilling his duties hereunder, in accordance with the general policy of the
Consolidated Company in effect from time to time, provided that Employee
furnishes to the Company adequate records and other documentary evidence
required by the general policy of the Consolidated Company and all federal and
state statutes and regulations issued by the appropriate taxing authorities for
the substantiation of each such business expense as a deduction on the federal
or state income tax returns of the Company.


6. Termination of Employee's Employment.


6.1 Termination of Employment by the Company for Cause. Employee's employment
may be terminated by the Company at any time for “Cause.” For purposes of this
Agreement, “Cause” shall include (i) Employee’s material breach of this
Agreement, which breach cannot be cured or, if capable of being cured, is not
cured within fifteen (15) days after receipt of written notice of the need to
cure, (ii) any act of theft, embezzlement, conversion or other taking or misuse
of the property or opportunities of the Consolidated Company, (iii) any
fraudulent or criminal activities, (iv) any grossly negligent or unethical
activity, (v) any activity that causes substantial harm to the Consolidated
Company, its reputation, or to its officers, directors or employees (including,
without limitation, the illegal possession or consumption of drugs for which
Employee does not have a valid prescription on Consolidated Company property or
in the course of performing services for the Consolidated Company), or (vi)
habitual neglect of or deliberate or intentional refusal to perform his duties
and obligations under this Agreement. A determination of whether Employee’s
actions justify termination for Cause and the date on which such termination is
effective shall be made in good faith by the Board. A termination of Employee's
employment pursuant to this Section 6.1 shall be effective as of the effective
date of the notice by the Board to Employee that it has made the required
determination, or as of such subsequent date, if any, as is specified in such
notice.


6.2 Termination by the Company Without Cause. Upon not less than 15 day's prior
written notice, the Company may terminate Employee’s employment without Cause. A
termination of Employee's employment pursuant to this Section 6.2 shall be
effective as of the later of (i) 15 days after the effective date of the notice
to Employee that the Company has elected to terminate his employment without
Cause pursuant to this Section 6.2, or (ii) as of such subsequent date, if any,
as is specified in such notice.


6.3 Termination By Employee For Good Reason. Employee may terminate his
employment under this Agreement at any time for Good Reason, provided Employee
has delivered a written notice to the Board of Directors that briefly describes
the facts underlying Employee's belief that Good Reason exists and the Company
has failed to cure such situation within 15 days of its receipt of such notice.
For purposes of this Agreement, Good Reason shall mean and consist of:


 
3

--------------------------------------------------------------------------------

 
(a) a material breach by the Company of any of its obligations, duties,
agreements, representations or warranties under this Agreement; or


(b) without Employee's prior written consent, the transfer or relocation of
Employee's place of employment to any place other than Washoe County, except for
reasonable travel on the business of the Company.


6.4 Termination by Employee Without Good Reason. Upon not less than 15 day's
prior written notice (which notice shall specify the effective date of the
termination), Employee may terminate his employment under this Agreement by such
notice without Good Reason.


6.5 Termination of Employment by Death. If Employee dies during the term of
employment, Employee's employment shall be terminated effective as of the end of
the calendar month during which Employee died.


6.6 Disability. The Company or Employee may terminate Employee's employment
under this Agreement if Employee shall become unable to fulfill his duties under
this Agreement for a period of 90 days, as measured by the Consolidated
Company's usual business activities, by reason of any medically determinable
physical and/or mental disability determined in accordance with the procedure in
this Section 6.6. If in the opinion of the Company or Employee, Employee is
disabled for such 90 day period, then the following shall occur:
 
(a) the Company or Employee shall promptly so notify (by dated written notice)
the insurance company or carrier that, at that time, insures the employees of
the Company against long-term disability (the “Company’s Insurance Carrier”) and
request a determination as to whether Employee is disabled pursuant to the terms
of the Company's long-term disability plan or policy; and


(b) the matter of Employee's disability shall be resolved, and Employee and the
Company shall abide by the decision of, the Company’s Insurance Carrier.


A termination of Employee's employment pursuant to this Section 6.6 shall be
effective ninety (90) days after the date as of which it is determined, pursuant
to this Section 6.6, that Employee was disabled. If Employee is not covered by a
Company-sponsored disability policy on the date that the Company and/or Employee
believe that Employee may have a medically determinable physical and/or mental
disability, the Board shall make the determination of whether Employee has a
medically determinable physical and/or mental disability using the definition of
disability, including applicable court interpretations, used for purposes of the
Americans With Disabilities Act of 1990, as amended.


 
4

--------------------------------------------------------------------------------

 
7. Effect of Termination of Employee’s Employment.


7.1 Provisions Applicable to All Terminations. In the event Employee’s
employment is terminated for any reason, (a) not later than 30 days after the
effective date of the termination, all cash compensation described in this
Agreement that was due through the effective date of the termination (or in the
case of a termination under Section 6.6, within 30 days of the date the
Company’s Insurance Carrier makes a disability determination), but unpaid, shall
be computed and paid to Employee by the Company; and (b) Employee, or his heirs,
or estate, as the case may be, shall receive all compensation and employee
benefits accrued through the effective date of the termination, and all benefits
provided through the Company's insurance plans pursuant to the terms and
conditions of such insurance plans or that the Company is required to provide by
governing law.


7.2 Termination by Company With Cause or by Employee Without Good Reason. If
Employee's employment is terminated by the Company for Cause pursuant to Section
6.1, by Employee without Good Reason pursuant to Section 6.4 or by either the
Company or Employee after the expiration of the Term, then in such event,
Employee shall not be entitled to any compensation in addition to that set forth
in Section 7.1.


7.3 Termination by Company Without Cause or by Employee for Good Reason. If
Employee's employment is terminated by the Company without Cause pursuant to
Section 6.2 prior to the expiration of the Term or by Employee for Good Reason
pursuant to Section 6.3 prior to the expiration of the Term, then, in addition
to complying with the requirements of Section 7.1, the Company shall, upon
receipt of a written release from Employee in form and substance reasonably
satisfactory to the Company with respect to all liabilities arising prior to and
in connection with such termination (other than under Options and this Section),
continue to pay, when due in accordance with Section 4.1, to or for the benefit
of Employee or, if applicable, his heirs or estate, as their rights may be, one
hundred percent (100%) of any and all payments of: (i) annual base salary; and
(ii) 100% of the Company health benefits coverage then in effect (with Company
/Employee contributions remaining the same as during the period immediately
prior to termination), in each case through the period ending on the 12-month
anniversary of the effective date of the termination of Employee's service.


7.4 Termination by Company Without Cause Subsequent to Change of Control. If
Employee's employment is terminated by the Company without Cause pursuant to
Section 6.2 prior to the Expiration of the Term and within ninety (90) days
prior to and one year after a Change of Control Event then, in addition to
complying with the requirements of Section 7.1, the Company shall, upon receipt
of a written release from Employee in form and substance reasonably satisfactory
to the Company with respect to all liabilities arising prior to and in
connection with such termination (other than under Options and this Section),
continue to pay, when due in accordance with Section 4.1, to or for the benefit
of Employee or, if applicable, his heirs or estate, as their rights may be, one
hundred percent (100%) of any and all payments of: (i) annual base salary; and
(ii) 100% of the Company health benefits coverage then in effect (with Company
/Employee contributions remaining the same as during the period immediately
prior to termination), in each case through the period ending on the 18-month
anniversary of the effective date of the termination of Employee's service. A
Change of Control Event means (a) any capital reorganization, reclassification
of the capital stock of Parent, consolidation or merger of Parent with another
corporation in which Parent is not the survivor (other than a transaction
effective solely for the purpose of changing the jurisdiction of incorporation
of Parent), (b) the sale, transfer or other disposition of all or substantially
all of the Consolidated Company’s assets to another entity, (c) the acquisition
by a single person (or two or more persons acting as a group, as a group is
defined for purposes of Section 13(d)(3) under the Securities Exchange Act of
1934, as amended) of more than 40% of the outstanding common shares of Parent.


 
5

--------------------------------------------------------------------------------

 
7.5 Return of Company Property. Upon the termination or end of the employment of
Employee with the Consolidated Company or at any time upon the request of the
Company, Employee shall provide to the Consolidated Company all property
belonging to the Consolidated Company, including, but not limited to, keys, card
passes, credit cards, electronic equipment including computers and personal
digital devices, cellular telephones, Consolidated Company automobiles, and all
data and Consolidated Company intellectual property whether located on Company
property or otherwise.

 
8. Covenant Not to Compete


8.1 Covenant. Employee hereby agrees that, while he is employed by the
Consolidated Company and during a period of 24 months following the termination
of his employment with the Consolidated Company, Employee will not directly or
indirectly compete (as defined in Section 8.2 below) with the Consolidated
Company or its affiliates anywhere in the United States. It is the intention of
the Company and Employee that this provision be interpreted to only prevent
actual competitive harm to the Consolidated Company and not otherwise hinder or
restrict Employee in his efforts to find continued employment in his field of
training and expertise.


8.2 Direct and Indirect Competition. As used herein, the phrase “directly or
indirectly compete” shall include owning, managing, operating or controlling, or
participating in the ownership, management, operation or control of, or being
connected with or having any interest in, as a stockholder, director, officer,
employee, agent, consultant, assistant, advisor, sole proprietor, partner or
otherwise, any Competing Business (as defined below). For purposes of this
Agreement, a “Competing Business” shall be any business or enterprise other than
the Consolidated Company that is engaged in the Nanomaterials Business (as
defined below). This prohibition, however, shall not apply to ownership of less
than five percent (5%) of the voting stock in companies whose stock is traded on
a national securities exchange or in the over-the-counter market. For purposes
of this Agreement the “Nanomaterials Business” means the development, marketing,
use, modification or exploitation of any technology or process for the
production of pigments, metals, nanomaterials or other materials from titanium
containing ores and other feed materials for use in any application being
explored, considered or developed by the Consolidated Company at any time while
Employee is employed with the Company, including, without limitation, the
production of titanium dioxide pigments, the production of titanium metals, the
production of pharmaceutical products or pharmaceutical delivery devices, the
production of lanthanum based phosphate and arsenic binding products, the
production of battery materials, or the production of thermal spray materials.


 
6

--------------------------------------------------------------------------------

 
8.3 Nonsolicitation. Employee hereby agrees that, while he is employed by the
Company pursuant to this Agreement, and, during a period of 24 months following
the termination of his employment with the Company, he will not, directly or
indirectly, through an affiliate or otherwise, for his account or the account of
any other person, (a) solicit business substantially similar to the
Nanomaterials Business from any person or entity that at the time of termination
is or was a customer of a Consolidated Company, whether or not he had personal
contact with such person during and by reason of employment with a Consolidated
Company; (ii) in any manner induce or attempt to induce any employee of a
Consolidated Company to terminate his or her employment with a Consolidated
Company; or (iii) materially and adversely interfere with the relationship
between a Consolidated Company and any employee, contractor, supplier, customer
or shareholder of a Consolidated Company.


8.4 Enforceability. If any of the provisions of this Section 8 is held
unenforceable, the remaining provisions shall nevertheless remain enforceable,
and the court making such determination shall modify, among other things, the
scope, duration, or geographic area of this Section to preserve the
enforceability hereof to the maximum extent then permitted by law. In addition,
the enforceability of this Section is also subject to the injunctive and other
equitable powers of a court as described in Section 12 below.


8.5 Jurisdiction. For the sole purpose of enforcement of the Company’s rights
under this Section 8, the Company and Employee intend to and hereby confer
jurisdiction to enforce the restrictions set forth in this Section 8 (the
"Restrictions") upon the courts of any jurisdiction within the geographical
scope of the Restrictions. If the courts of any one or more of such
jurisdictions hold the Restrictions unenforceable by reason of the breadth of
such scope or otherwise, it is the intention of the Company and Employee that
such determination not bar or in any way affect any Consolidated Company's
rights to the relief provided above in the courts of any other jurisdiction
within the geographical scope of the Restrictions, as to breaches of such
covenants in such other respective jurisdictions, such covenants as they relate
to each jurisdiction being, for this purpose, severable into diverse and
independent covenants. In the event of any litigation between the parties under
this Section 8, the court shall award reasonable attorneys fees to the
prevailing party.


9.  Confidential Information


9.1 Definition. The term “Confidential Information” shall mean and include any
information, including a formula, pattern, compilation, program, source code,
device, method, technique, or process, that (i) derives independent economic
value, actual or potential, from not being generally known to, and not being
readily ascertainable by proper means by, other persons who can obtain economic
value from its disclosure or use, and (ii) that is the subject of efforts that
are reasonable under the circumstance to maintain its secrecy. Information that
may be included in Confidential Information includes matters of a technical
nature (including know-how, computer programs, software, patented as unpatented
technology, source-code, accounting methods, and documentation), matters of a
business nature (such as information about contract forms, costs, profits,
employees, promotional methods, markets, market or marketing plans, sales, and
client accounts), plans for further development, and any other information
meeting the definition of Confidential Information set forth above. Confidential
Information includes all proprietary information and know-how of the
Consolidated Company, whether or not patented, related to the function,
development, use, marketing, operation or modification of any process owned,
developed or purchased by the Consolidated Company related to the production of
pigments, metals, nanomaterials or other materials from titanium containing ores
and other feed materials for use in any application presently being explored,
considered or developed by the Consolidated Company, including, without
limitation, the production of titanium dioxide pigments, the production of
titanium metals and the production of pharmaceutical products or pharmaceutical
delivery devices. Confidential information may also include any such information
developed by Employee for the Consolidated Company while an employee of the
Consolidated Company. “Confidential Information” does not include (i)
information that is in the public domain at the time the information is acquired
by Employee, or (ii) information that later becomes public through no act or
omission of Employee or other person subject to a duty to keep such information
confidential.


 
7

--------------------------------------------------------------------------------

 
9.2  Nondisclosure and Non-Use of Confidential Information. Employee agrees that
all files, records (including electronic or digitals records), documents, and
the like relating to such Confidential Information, whether prepared by him or
otherwise coming into his possession, shall remain the exclusive property of the
Consolidated Company, and Employee hereby agrees to promptly disclose such
Confidential Information to the Consolidated Company upon request and hereby
assigns to the Consolidated Company any rights which he may acquire in any
Confidential Information. Employee further agrees not to disclose or use any
Confidential Information, and to use his best efforts to prevent the disclosure
or use of any Confidential Information either during the term of his employment
or consultancy or at any time thereafter, except as may be necessary in the
ordinary course of performing his duties under this Agreement. Upon termination
of Employee's employment or consultancy with the Consolidated Company for any
reason, Employee shall promptly deliver to the Consolidated Company all
materials, documents, data, equipment, and other physical property of any nature
containing or pertaining to any Confidential Information, and Employee shall not
take from the Consolidated Company's premises any such material or equipment or
any reproduction thereof without the written consent of the Consolidated
Company.



10. Inventions


10.1 Disclosure of Inventions. Employee hereby agrees that if he conceives,
learns, makes or first reduces to practice, either alone or jointly with others,
any “Employment Invention” (as defined in Section 10.3 below) during his
employment by the Consolidated Company, either as an employee or as a
consultant, he will promptly disclose such Employment Invention to the
Consolidated Company or to any person designated by it.


10.2 Ownership, Assignment, Assistance, and Power of Attorney. All Employment
Inventions (as defined in Section 10.3 below) shall be the sole and exclusive
property of the Consolidated Company, and the Consolidated Company shall have
the right to use and to apply for patents, copyrights, or other statutory or
common law protection for such Employment Inventions in any country. Employee
hereby assigns to the Consolidated Company any rights which he may acquire in
such Employment Inventions. Furthermore, Employee agrees to assist the
Consolidated Company in every proper way at the Consolidated Company's expense
to obtain patents, copyrights, and other statutory common law protections for
such Employment Inventions in any country and to enforce such rights from time
to time. Specifically, Employee agrees to execute all documents as the
Consolidated Company may desire for use in applying for and in obtaining or
enforcing such patents, copyrights, and other statutory or common law
protections together with any assignments thereof to the Consolidated Company or
to any person designated by the Company. Employee's obligations under this
Section 10 shall continue beyond the termination of his employment under this
Agreement, but the Consolidated Company shall compensate Employee at a rate
agreed upon by Employee and the Consolidated Company pursuant to negotiations in
good faith after such termination for the time which Employee actually spends at
the Consolidated Company's request in rendering such assistance.


 
8

--------------------------------------------------------------------------------

 
10.3 Employment Inventions. The definition of Employment Invention as used in
this Section 10 is as follows:


“Employment Invention” means any invention or part thereof conceived, developed,
reduced to practice, or created by an employee which is:


(a) conceived, developed, reduced to practice, or created by the employee:


(i) within the scope of his employment;


(ii) on his employer's time; or


(iii) with the aid, assistance, or use of any of his employer's property,
equipment, facilities, supplies, resources, or intellectual property;


(b) the result of any work, services, or duties performed by an employee for his
employer;


(c) related to the industry or trade of the employer; or


(d) related to the current or demonstrably anticipated business, research, or
development of the employer.


10.4 Exclusion of Prior Inventions. Exhibit A attached hereto is a complete list
by Employee of all inventions which Employee has conceived, learned, made or
first reduced to practice, either alone or jointly with others, prior to or
during his employment with the Company and which he desires to exclude from the
operation of this Agreement. If no inventions are listed on this Exhibit A,
Employee represents that he has made no such inventions at the time of signing
this Agreement. The Company hereby acknowledges and agrees that, for all
purposes of this Agreement, none of the inventions listed on Exhibit A shall be
treated as Employment Inventions hereunder.


10.5 Inventions of Third Parties. Employee shall not disclose to the
Consolidated Company, use in the course of his employment, or incorporate into
the Consolidated Company's products or processes any confidential or proprietary
information or inventions that belong to a third party, unless the Consolidated
Company has received authorization from such third party.
 
 
9

--------------------------------------------------------------------------------

 
11. No Conflicts.  Employee hereby represents that his performance of all the
terms of this Agreement and his work as an employee of the Company does not
breach any oral or written agreement which he has made prior to his employment
with the Company.


12. Equitable Remedies.  Employee acknowledges and agrees that the breach or
threatened breach by him of certain provisions of this Agreement, including
without limitation Sections 8, 9, and 10 above, would cause irreparable harm to
the Consolidated Company for which damages at law would be an inadequate remedy.
Accordingly, Employee hereby agrees that in any such instance the Company shall
be entitled to seek (without prior mediation or arbitration) injunctive or other
equitable relief in any state or federal court within or without the State of
Nevada in addition to any other remedy to which it may be entitled. Employee
hereby submits to the jurisdiction of any courts within the City of Reno in the
State of Nevada and agrees not to assert such venue is inconvenient.


13. Assignment. This Agreement is for the unique personal services of Employee
and is not assignable or delegable in whole or in part by Employee without the
consent of the Board. This Agreement may not be assigned or delegated in whole
or in part by the Company without the written consent of Employee; provided,
however, this Agreement may be assigned by the Company without Employee’s prior
written consent if such assignment is made to an entity acquiring substantially
all of the business or assets of the Company.


14. Waiver or Modification. Any waiver, modification, or amendment of any
provision of this Agreement shall be effective only if in writing in a document
that specifically refers to this Agreement and such document is signed by the
parties hereto.


15.  Entire Agreement. This Agreement constitutes the full and complete
understanding and agreement of the parties hereto with respect to the subject
matter covered herein and supersedes all prior oral or written understandings
and agreements with respect thereto. This Agreement supersedes, replaces and
effects the termination of the Executive Employment Agreement effective November
10, 2004 between Employee and Altair.


16. Severability. If any provision of this Agreement is found to be
unenforceable by a court of competent jurisdiction, the remaining provisions
shall nevertheless remain in full force and effect.


17. Attorneys’ Fees. Should any Company, Parent or Employee default in any of
the covenants contained in this Agreement, or in the event a dispute shall arise
as to the meaning of any term of this Agreement, the defaulting or nonprevailing
party shall pay all costs and expenses, including reasonable attorneys’ fees,
that may arise or accrue from enforcing this Agreement, securing an
interpretation of any provision of this Agreement, or in pursuing any remedy
provided by applicable law whether such remedy is pursued or interpretation is
sought by the filing of a lawsuit, an appeal, or otherwise.


 
10

--------------------------------------------------------------------------------

 
18. Confidentiality. Each of the parties acknowledges that the common shares of
Parent are registered under the Securities Exchange Act of 1934, as amended, and
a result, the Company may be required to, and hereby has authorization to, file
this Agreement or any amendment hereto with the Securities and Exchange
Commission without requesting confidential treatment for any portion hereof.


19. Notices. Any notice required hereunder to be given by either party shall be
in writing and shall be delivered personally or sent by certified or registered
mail, postage prepaid, or by private courier, with written verification of
delivery, or by facsimile or other electronic transmission to the other party to
the address or facsimile number set forth below or to such other address or
facsimile number as either party may designate from time to time according to
this provision. A notice delivered personally or by facsimile or electronic
transmission shall be effective upon receipt. A notice delivered by mail or by
private courier shall be effective on the third day after the day of mailing:



(a)     To Employee at:
Bruce J. Sabacky

8555 Council Lane
Reno, Nevada 89511



(b)    To the Company at:
Altair Nanotechnologies Inc.

204 Edison Way
Reno, Nevada 89502
Facsimile No: (775) 856-1619


20. Disputes; Governing Law; Arbitration.


(a) Except as provided in Section 12 and Section 8.5, any dispute concerning the
interpretation or construction of this Agreement or his employment or service
with Company, shall be resolved by confidential mediation or binding arbitration
in Reno, Nevada. The parties shall first attempt mediation with a neutral
mediator agreed upon by the parties. If mediation is unsuccessful or if the
parties are unable to agree upon a mediator, the dispute shall be submitted to
arbitration pursuant to the procedures of the American Arbitration Association
(“AAA”) or other procedures agreed to by the parties. All arbitration
proceedings shall be conducted by a neutral arbitrator mutually agreed upon by
the parties from a list provided by AAA. The decision of the arbitrator shall be
final and binding on all parties. The costs of mediation and arbitration shall
be borne equally by the parties.


(b) This Agreement shall be construed in accordance with and governed by the
statutes and common law of the State of Nevada. To the extent this Agreement
expressly permits any dispute to be resolved other than through arbitration or
mediation, the exclusive venue for any such action shall be the state and
federal courts located in Reno, Nevada, and the parties each hereby submit to
the jurisdiction of such courts for purposes of this Agreement.


 
11

--------------------------------------------------------------------------------

 
21. Counterparts; Facsimile. This Agreement may be executed in multiple
counterparts, all of which taken together shall form a single Agreement. A
facsimile copy of this Agreement or any counterpart thereto shall be valid as an
original.


[intentionally left blank; signature page follows]




 
12

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Employee has signed this Altair Executive Employment
Agreement personally and the Company and Parent have caused this Agreement to be
executed by their duly authorized representatives.




COMPANY:



ALTAIR NANOMATERIALS, INC.
a Nevada corporation



By: /s/ Alan J. Gotcher


Name: Alan J. Gotcher


Title: CEO






PARENT:


ALTAIR NANOTECHNOLOGIES INC.
a Canadian corporation



By: /s/ Alan J. Gotcher


Name: Alan J. Gotcher


Title: CEO


 


EMPLOYEE:



/s/ Bruce J. Sabacky
Bruce J. Sabacky, an individual




 
13

--------------------------------------------------------------------------------

 
  


EXHIBIT A


PRIOR INVENTIONS AND TRADEMARKS
 
 